Lore, C. J.:
We think this nonsuit must be granted. The principle of law contended for by the plaintiff is very clearly settled in the cases of Taylor & Co. vs. McClung, 2 Houst., 24; and Farmers’ Bank vs. Tatnall, 7 Houst., 287. In the former case the statement is as follows:
“ If the guaranty be prospective in its character to cover future credits, the party tendering it, is entitled to notice of its acceptance, and the party receiving it and for whom it is intended, is bound to give reasonable notice of its acceptance, or the party offering it will not be bound by it.”
Let a nonsuit be entered.